DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 2-7 dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control light introduction section introduces the control light into a non-signal core into which the signal light is not being introduced, among the plurality of cores, only when the excitation light is being introduced" in lines 12-14.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of non-signal core in the earlier parts of the claim; further this clause appears to contradict lines 4-6 which recites “a signal light introduction section configured to introduce, into each of the plurality of cores, signal light “ [emphasis added]. If each of the plurality of cores has signal light, there are no cores into which the signal light is not being introduced. Clarification and correction are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (in claim 1): “a signal light introduction section”, “an excitation light introduction section” , and ”a control light introduction section”, and (in claim 6) “the first control light introduction section”, “the second light introduction section”, and (in claim 7) “a dummy light separation section” and “ a second control section”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Ryf et al. (US 2015/0085352) in view of Kawanishi et al. (US 2015/0222356).
With regard to claim 1, Ryf discloses (Fig. 1) a multicore optical fiber amplifier, comprising
A multicore optical fiber amplification medium (140) including, in a clad, a plurality of cores doped with a rare earth element (See Fig. 2, paras. [0009]  & [0027-32], rare-earth doped cores 202 in a clad 204)
A signal light introduction section (optical coupler 110) configured to introduce, into each of the plurality of cores, signal light  (112) with a wavelength included in a gain band of the multicore optical fiber amplification medium
An excitation light introduction section (dichroic mirror 134) configured to introduce, into the clad, excitation light (from pump laser 130) for exciting the multicore optical fiber amplification medium [0028-29]

Ryf does not disclose a control light introduction section configured to introduce control light into each of the plurality of cores. However, Kawanishi et al. teach in the same field of endeavor, a multicore fiber system in which control light (e. g. pilot tone)  is input into a multicore fiber, including an EDFA (Fig. 4 & para. [0047-0048]. The control light is monitored and used to control the optical path length difference between the cores of the multi-core fiber [0042]. It would have been obvious to one skilled in the art, to include the control light sources, optical path length modification section and associating signal monitors into the multicore fiber amplifier of Ryf, for the purpose of enabling homodyne detection within a space-division multiplex system [0006]. 
	With regard to claim 2, the control light is dummy light having a wavelength included in a gain band of the EDFA.
	With regard to claim 8, Ryf discloses an optical amplification method using a multicore fiber amplification medium, comprising:
introducing signal light (112) into at least one of a plurality of cores (via optical coupler 110), the signal light having a wavelength included in a gain band of the multicore optical fiber amplification medium including, in a clad , the plurality of cores doped with a rare earth element (See Fig. 2, paras. [0009]  & [0027-32], rare-earth doped cores 202 in a clad 204)
generating excitation light (form pump laser 130) to be introduced into the clad (via dichroic mirror 134) in order to excite the multicore optical fiber amplification medium  [0028-29].
Ryf does not disclose generating control light to be introduced into the plurality of cores; and introducing the control light into a non-signal core into which the signal light is not being introduced among the plurality of cores, only when the excitation light is being introduced. However,  Kawanishi et al. teach in the same field of endeavor, a multicore fiber system and its method of operation in which control light (e. g. pilot tone)  is input into a multicore fiber, including an erbium-doped fiber amplifier (EDFA, Fig. 4 & para. [0047-0048]. The control light is monitored and used to control the optical path length difference between the cores of the multi-core fiber [0042].  Note that the control light is input into only to cores into which signal light is not being introduced, and that the EDFA. It would have been obvious to one skilled in the art, to generate and introduced the control light into the plurality of cores in the multicore optical amplifier of Ryf, (and include optical path length modification and associated signal monitors) into the multicore fiber amplifier of Ryf, for the purpose of enabling homodyne detection within a space-division multiplex system [0006]. 

	Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement filed on July 22, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Le Taillandier de Gabory et al. (2 references) and Ito et al. disclose multicore optical amplifiers and control methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645